Citation Nr: 1622567	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  13-21 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a depressive disorder, not otherwise specified.  

2.  Entitlement to service connection for a left shoulder disorder, claimed as tendonitis, to include as due to contaminated water exposure at Camp Lejeune.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2011; a statement of the case was issued in May 2013; and a substantive appeal was received in June 2013.   

The July 2011 rating decision also denied service connection for gastroesophageal reflux disease, right shoulder tendonitis, low back pain, and allergic rhinitis.  The Veteran's September 2011 notice of disagreement only expressed disagreement with the denial of service connection for a left shoulder disability and a psychiatric disability.  Consequently, the remaining issues are not before the Board.  

The Veteran presented testimony at a Board hearing in February 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to service connection for a lung disability was raised by the Veteran in a June 2013 correspondence (VA Form 21-526b), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a psychiatric disability, to include a depressive disorder, not otherwise specified is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In December 2009, the RO denied the Veteran's application to reopen a claim for service connection for a depressive disorder, not otherwise specified.  The Veteran failed to file a timely notice of disagreement; and no new and material evidence was received within a year of the rating decision's issuance.

2.  Evidence received since the December 2009 decision is neither cumulative nor redundant of the evidence of record at the time of the December 2009 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  Tendonitis, left shoulder was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.  It is not shown to be related to his exposure to contaminated drinking water at Camp Lejeune.


CONCLUSIONS OF LAW

1.  The December 2009 RO rating decision, which denied the Veteran's application to reopen a service connection claim for a depressive disorder, not otherwise specified is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

2.  Evidence received since the December 2009 RO rating decision is new and material; accordingly, the claim for service connection for a depressive disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).

3.  The criteria for an award of service connection for tendonitis, left shoulder, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a November 2008 and September 2009 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  There is no prejudice with the reopened psychiatric claim.

The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examination in May 2011 and November 2011, which are adequate.  The examiners reviewed the claims file in conjunction with the examinations and addressed all relevant issues.  The duties to notify and to assist have been met.  


New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's original claim for service connection for a depressive disorder was denied by way of a November 2004 RO decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2015) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (finding that VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  The Veteran attempted to reopen the claim on two prior occasions.  The RO issued rating decisions in February 2009 and December 2009 in which it denied the Veteran's application to reopen the claim.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decisions.  Consequently, each of these decisions also became final.    

The evidence on record at the time of the December 2009 denial (the most recent final denial) consisted primarily of the service treatment records, and post service treatment records from the VA Medical Center in Durham.  The service treatment records did not reflect any treatment for a psychiatric disability.  The records included a November 1971 treatment report in which the Veteran admitted to extensive drug use.  The examiner found that no psychiatric diagnosis was warranted.  The basis for this denial was the fact that there was no treatment for a psychiatric disability during service.

Evidence received since the December 2009 rating decision includes February 2015 hearing testimony.  At his hearing, the Veteran testified that he began receiving treatment from a psychiatrist during service (he estimated that it was 1970) and that he continued receiving treatment until the end of service.  He testified that he saw a psychiatrist a number of times.

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v, 24 Vet. App. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

As previously noted, the Veteran's testimony is presumed to be credible for new and material evidence purposes.  Consequently, the Board finds that the testimony meets the low threshold of 38 C.F.R. § 3.156(a) and is new and material evidence to reopen the Veteran's claim.  The testimony indicates not only that the service treatment records may be incomplete, but that the Veteran may have indeed been treated for a psychiatric disability during service.  This would constitute an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.  However, the Board, as described in the Remand section, finds that further development is needed before deciding this issue on the merits.

Left shoulder

Service Connection

At the Veteran's February 2015 Board hearing, he testified that he bruised his left shoulder in October 1971.  He stated that he also sustained strain from carrying heavy packs.  He said that pain has been on and off; and that it has gotten worse over the years.  He acknowledged that he had no treatment for it within one year of service.  The representative noted that the first treatment appeared to be dated March 2004.  The Veteran stated that all of his treatment for the left shoulder has been at the VA (Hearing Transcript, pgs. 4-8).  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration  (VBA) Fast Letter 11-03 (last updated January 28, 2013).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011) (citing the National Academy of Sciences' National Research Council (NRC)'s report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.")  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id., at p. 6.  Fourteen diseases have been placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune.  These fourteen diseases are: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, and female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.

The service treatment records confirm that the Veteran fell and struck his left shoulder on pavement in October 1971.  He had limited range of motion due to pain.  He also had slight edema about the acromioclavicular (AC) joint.  He was diagnosed with a contusion of the left shoulder.  His December 1971 separation examination yielded normal findings.  

Outpatient treatment reports reflect that the Veteran reported right shoulder pain in April 2002 and again in August 2004.  In August 2004, he reported that he had had right shoulder pain for several years (1989 or 1999) (VBMS, 4/27/16, #10, p. 33; VBMS, 4/27/16, #11, p. 68).  There is no mention of any left shoulder symptoms at these times.  

A September 2007 outpatient treatment report reflects that the Veteran reported bilateral shoulder pain (VBMS, 4/27/16, #2, p. 23).  In February 2008, he was given a left subdeltoid bursa injection with marcaine, lidocine, steroid under aseptic technique (VBMS, 4/27/16, #2, p. 15).  

The Veteran filed claims for a right shoulder disability in November 2008 and September 2009.  There was no mention of a left shoulder disability in either correspondence.  He filed a claim for tendonitis in both shoulder in September 2010.

A December 2010 outpatient treatment report reflects that the Veteran sought treatment for left shoulder pain.  He stated that he has had left shoulder pain for the past two years.  He reported a "new" left shoulder pain that began two weeks earlier.  He stated that it is sometimes sharp and intermittent; and that it does not radiate.  He stated that he is capable of working as an auto mechanic despite the pain.  He denied any weakness in the arm (VBMS, 4/27/16, #4, p. 64).  

The Veteran underwent a VA examination in May 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that "I can't remember injuring my left shoulder."  He stated that the pain has been intermittent with remissions.  He stated that he had steroid injections in both shoulders in 2008, with improved pain relief that lasted approximately one year.  The Veteran reported pain and weakness in the left shoulder, with moderate flare-ups occurring approximately once per year and lasting for 3-7 days.  Upon examination, the examiner found tenderness in the supraspinatus tendon, and to a lesser extent the teres muscle group and pectoralis major.  There was also objective evidence of pain with active range of motion.  X-rays revealed mild to moderate hypertrophic degenerative changes at the AC joint.  The examiner diagnosed the Veteran with acromioclavicular arthritis with tendonitis of the left shoulder.  

The May 2011 VA examiner opined that it was less likely than not that the Veteran's left shoulder disability was due to service or was a continuation of the left shoulder contusion that he sustained during service.  As part of her rationale, the examiner noted that the Veteran did not remember an injury to the left shoulder, and that despite noting a left shoulder contusion in October 1971, the Veteran's December 1971 separation examination yielded normal findings.  She noted that there was no post service treatment for the left upper extremity until 2004, at which time he sought treatment for a pain in his left elbow (not shoulder).  She noted that he did not have treatment again until February 2008, at which time he received a steroid injection.  She noted that he sought treatment in December 2010, citing a two week history of left shoulder pain.  She noted that there no documentation of treatment from 1971 to 2004.    

In September 2011, the Veteran filed a service connection claim for arthritis in all of his joints (to include his shoulders).  He contended that the arthritis is due to water contamination at Camp Lejeune.  He stated that he was stationed at Camp Lejeune from 1969-1970 and that he went back again in 1971.  

The Veteran underwent another VA examination in November 2011.  The examiner reviewed the claims file in conjunction with the examination.  Upon examination, the examiner noted that the Veteran had less movement than normal in both shoulders.  Muscle strength testing was normal.  There was tenderness on palpation of the AC joint.  

The November 2011 VA examiner noted that the Veteran served at Camp Lejeune from at least November 1971 to December 1971.  He opined that the Veteran's current left shoulder disability is less likely than not due to exposure to contaminated water at Camp Lejeune.  He explained that degenerative arthritis of the left shoulder (as well as the Veteran's other orthopedic disabilities) is caused by direct physical injuries to the bones and joints.  He added that in 2009, the National Academy of Sciences' National Research Council published its Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.  The report listed 14 conditions as having limited/suggestive evidence of an association with TCE, PCE, or solvent mixture exposure.  The Veteran's degenerative arthritis of the left shoulder is not a condition listed.  

Analysis

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has established the first and second of these elements.  There is no doubt that the Veteran suffers from a left shoulder disability; that he sustained a left shoulder contusion in October 1971; and that he was exposed to contaminated water in Camp Lejeune (see DD 214).   

It is the third element of service connection in which the Veteran's claim falls short.  In so far as the Veteran's was treated for a left shoulder injury on only one occasion, and the separation examination yielded normal findings, chronicity in service is not adequately supported.  However, service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran has never explicitly stated that he has had left shoulder pain since service.  However, he did testify that it has been off and on; and he is competent to describe symptoms of shoulder pain.  38 C.F.R. § 3.159 ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

To the extent that the Veteran's testimony could be considered a report of continuity of symptomatology, the Board notes the gap of more than three decades between the Veteran's separation from service and the first documented treatment for a left shoulder disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity).  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

It is noted that the Veteran sought treatment for a right shoulder disability in 2002 (a musculoskeletal examination was performed at this time) and again in 2004.  On neither occasion did he mention a left shoulder disability.  When he sought treatment for a left shoulder disability in September 2007 and February 2008, he made no mention of an in-service injury.  Most telling is the fact that when he sought treatment for a left shoulder disability in December 2010, he stated that he had had left shoulder pain for two years; but that he began to have a "new" shoulder pain approximately two weeks prior to the December 2010 treatment.  Such statements were made in the course of seeking care, as opposed to attending an examination for the purpose of establishing disability benefits, and thus are highly probative.    

Additionally, it is noted that the Veteran did not file a claim of service connection for a left shoulder disability until 2010, decades after he separated from service.  Had he been experiencing chronic left shoulder problems since service it would be reasonable to expect that he would have filed a claim sooner.  Indeed, in 2008, he sought service connection for gastroesophageal reflux disease, depression, chronic low back pain, allergic rhinitis, and even tendonitis of the right shoulder.  In September 2009, he sought to reopen these claims (once again specifically mentioning only the right shoulder).  Thus, he was clearly aware of the process for applying for benefits.  The fact that he did not seek service connection for a left shoulder disability at that time very strongly suggests that he was either not experiencing any symptoms as late as 2009, or did not attribute these symptoms to service.  In so finding, the Board acknowledges Fountain v. McDonald, 27 Vet. App. 258, 273 (2015), in which the United States Court of Appeals for Veterans' Claims (Court) held that the absence of in-service and post-service complaints does not necessarily render the Veteran not credible when claiming continuity of symptomatology.  However, a careful reading of that case indicates that the Board is only prohibited from viewing the failure to file a claim as the sole consideration, thus indicating that it can still be appropriate to consider this among other factors.  Id.

Here, the Board relies on the normal separation examination, the lack of treatment records for decades after service, the fact that when he sought treatment, it was for the right shoulder only, coupled with the failure to file a claim in deeming the Veteran not credible as to statements of continuity of symptomatology.  It is further noted that the disorder in question in Fountain was tinnitus, and there was a concern that the Veteran's claim of service connection for hearing loss in that case may have been intended to encompass ringing in his ears.  Here, there is no logical basis to assume that claims for gastrointestinal reflux disease, rhinitis, low back pain, and a right shoulder disability were intended to also encompass the left shoulder; thus, the underlying facts in the instant case appear to be distinguishable from those in Fountain, further supporting the conclusion that such case does not preclude the Board here from considering the Veteran's failure to file a claim, as one factor among others, in assessing credibility.  

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current left shoulder disability is related to the Veteran's active service, then an award of service connection would be appropriate.  To that end, the Veteran underwent VA examination is May 2011 and November 2011.  However, both examiners concluded that the Veteran's left shoulder disability was less likely than not related to service because there was no evidence of an acute or chronic left shoulder disability at the time of the Veteran's separation from service; and that left shoulder arthritis/tendonitis is not listed among the disabilities as having limited/suggestive evidence of an association with TCE, PCE, or solvent mixture exposure by the National Academy of Sciences' National Research Council.  The Board finds the opinions of the VA physicians to be persuasive evidence.  Indeed, they were based on a review of the record and were offered following a physical evaluation of the Veteran.  Moreover, they were accompanied by a clear rationale and no other competent evidence of record refutes the opinions.  

The Veteran himself believes that his current left shoulder disability is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of a left shoulder disability, to include tendonitis and its origins, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and are given no weight.

As the preponderance of the evidence is against the claim under the applicable the theories of service connection under 38 C.F.R. § 3.303(b) and (d), the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

The petition to reopen the claim for entitlement to service connection for a depressive disorder, not otherwise specified, is allowed. 

Entitlement to service connection for a left shoulder disorder, to include tendonitis, is denied.  



REMAND

Depressive disorder

The Veteran testified that he was treated by a psychiatrist on multiple occasions during service.  These treatment records do not appear in the claims file.  The Board recognizes that although there is a service treatment records folder in the file, that psychiatric treatment records are sometime stored separately.  The Board finds that a search for these psychiatric records is necessary.

The Board notes that at the Veteran's hearing, he testified that he believed the treatment occurred in 1970.  However, in an April 2012 correspondence, he stated that the November 1971 treatment report was just one of a 30 day treatment.  Consequently, it appears that the sought after records may be dated in 1971 as opposed to 1970.  

Additionally, the Board finds that a VA examination is warranted to determine the etiology of the Veteran's psychiatric disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain records of psychiatric treatment during service.  The Board notes that these records may have been kept separately from the service treatment records that have already been added to the claims file.  If the records are unavailable, document the file showing the steps taken.

2.  Schedule a VA psychiatric examination for the purpose of determining the nature and etiology of the Veteran's psychiatric disability.  The examiner should review the file to become familiar with the pertinet medical history and facts.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disability began during or is causally related to service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  
   
3.  After completion of the above, readjudicate, considering all evidence of record, and determine if the benefits sought can be granted.  If the claims remain denied, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


